888 F.2d 1385Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Minniel FERGUSON-BEY Plaintiff--Appellantv.Lever Brothers Inc.;  International Chemical Workers Union,Local 217 Defendants--Appellees
No. 88-3669.
United States Court of Appeals, Fourth Circuit.
Submitted July 31, 1989.Decided Oct. 19, 1989.

Minniel Ferguson-Bey, appellant pro se.
Steven D. Frankil, Semmes, Bowen & Semmes, Bernard George Link, Bernard G. Link, P.A., for appellees.
Before K.K. HALL, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
Minniel Ferguson-Bey seeks to appeal the district court's order denying relief under Title VII of the Civil Rights Act of 1964, 42 U.S.C. Sec. 2000e, et seq.    Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal on the reasoning of the district court.  Ferguson-Bey v. Lever Brothers Inc., C/A No. 86-1363 (D.Md. Oct. 19, 1988).  We deny the motion for appointment of counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.